Cite as 2016 Ark. App. 122

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-15-815


MICHELLE MULLIN                                   Opinion Delivered   February 24, 2016
                               APPELLANT
                                                  APPEAL FROM THE ARKANSAS
                                                  WORKERS’ COMPENSATION
V.                                                COMMISSION [NOS. G104088 &
                                                  G303872]

DUCKWALL ALCO and SEDGWICK
CLAIMS
                     APPELLEES                    AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Michelle Mullin appeals an Arkansas Workers’ Compensation Commission

(Commission) opinion that found she failed to prove entitlement to ongoing medical

treatment for her compensable neck, shoulder, and back injuries and to temporary-total-

disability (TTD) benefits. Mullin argues that there was insufficient evidence to support those

findings. We affirm.

       On appeal in workers’ compensation cases, we view the evidence and all reasonable

inferences deducible therefrom in the light most favorable to the Commission’s findings and

will affirm if those findings are supported by substantial evidence. Myers v. City of Rockport,

2015 Ark. App. 710, ___ S.W.3d ___. Substantial evidence means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion. Id. The issue on appeal

is not whether we might have reached a different result or whether the evidence would have

supported a contrary finding; if reasonable minds could reach the Commission’s conclusion,
                                  Cite as 2016 Ark. App. 122

we must affirm its decision. Id. Where a claim is denied, the substantial-evidence standard

requires us to affirm the Commission if its opinion displays a substantial basis for the denial

of relief. Id. With these standards in mind, we look to the evidence before the Commission.

       The facts are these. Mullin has a history of shoulder and back problems (including two

prior lumbar surgeries and an incident in March 2011 in which she injured her shoulder after

being body-slammed to the floor by her developmentally disabled adult son). She also

sustained two work-related injuries while employed with Alco.

       The first injury occurred on April 11, 2011. Mullin injured her back, neck, and left

shoulder while unloading freight from the back of a semi-truck. Her injuries were deemed

compensable, and she was provided with medical treatment for her shoulder following this

incident, including surgery for a rotator-cuff tear. She was released to full duty as of December

8, 2011, with no impairment rating. Her treating physician at the time, Dr. Birk, refused to

assign an impairment rating, noting that Mullin had been “very difficult and dishonest” about

her condition and had “faked residual symptoms, faked a frozen shoulder and as a result took

advantage of the system for longer than necessary and received benefits beyond the actual time

of injury and recovery.” Mullin was discharged by Dr. Birk with a “[z]ero rating.”

       After being discharged by Dr. Birk, Mullin continued to seek treatment for her neck,

back, and shoulder pain. At some unspecified point during her treatment, her employment

was terminated. Eventually, Mullin was rehired by Alco in February 2013.

       The second injury occurred on May 3, 2013, approximately three months after she had

been rehired. Mullin was injured while trying to load a trampoline into a customer’s vehicle.


                                               2
                                  Cite as 2016 Ark. App. 122

She again complained of shoulder, neck, and back pain, as well as headaches.1 Her injuries

were again deemed compensable by her employer. She was again provided with medical

treatment. Her treating physician, Dr. Larey, diagnosed cervicothoracic and left-shoulder

strain, tension headaches, and chronic back pain. She was treated conservatively and

ultimately referred to Dr. Schlesinger, a neurosurgeon.

       Dr. Schlesinger reviewed an MRI conducted on July 2, 2013, and recent X-rays. He

noted moderately severe to severe degenerative changes in the cervical spine.2 Dr. Schlesinger

gave Mullin the differential diagnoses of low back pain, neck pain and arm pain. He could

not specify the exact cause of Mullin’s complaints, but opined that her pain could have many

etiologies, including the degenerative changes noted in her MRI and x-rays. Despite the

uncertain etiologies of Mullin’s complaints, Dr. Schlesinger proposed epidural steroid

injections for her cervical-disc degeneration and neck pain, but did release her to light-duty

work. At that point, Alco contested her claim for additional medical treatment and benefits,

and Mullin filed a claim with the Commission.

       A hearing was held on November 20, 2014. Mullin testified, and her medical records

were introduced. On February 17, 2015, the Administrative Law Judge (ALJ) issued an

opinion denying Mullin’s claim for additional medical treatment and TTD benefits. Mullin

filed a timely appeal to the Full Commission, which affirmed and adopted the opinion of the

ALJ. It is from this decision that Mullin now appeals.

       1
           She informed her physician that she had had similar headaches prior to her back
surgery.
       2
        A previous MRI of the cervical spine conducted on January 4, 2013, also revealed
degenerative changes. The recommended treatment at that time was steroid injections.

                                              3
                                  Cite as 2016 Ark. App. 122

       On appeal, Mullin argues that the Commission erred in finding that the steroid

injections prescribed by Dr. Schlesinger were not reasonable, necessary, or causally related to

her admittedly compensable injury because there had been no indication that the objective

findings of injury had disappeared. She further argues that there was no evidence that her

employer provided her with light-duty work within her restrictions. She claims that she has

not reached maximum medical improvement, that she has ongoing treatment

recommendations that have not been completed, and that she should be allowed to complete

said treatment and receive further TTD benefits.

       We first address Mullin’s arguments relating to her claim for additional medical

treatment. Arkansas Code Annotated section 11-9-508(a) (Repl. 2012) requires an employer

to provide an injured employee such medical services as may be reasonably necessary in

connection with the injury received by the employee. When the primary injury is shown to

have arisen out of and in the course of employment, the employer is responsible for any

natural consequence that flows from that injury. Ingram v. Tyson Mexican Original, 2015 Ark.

App. 519, at 5–6. However, for this rule to apply, the basic test is whether there is a causal

connection between the injury and the consequences of such. Id. The burden is on the

employee to establish the necessary causal connection. Id. The determination of whether a

causal connection exists between two episodes is a question of fact for the Commission. Id.

       Here, Mullin’s medical records revealed that many of her complaints were chronic

conditions that had existed over the past 10–15 years and clearly predated the May 2013

incident. The ALJ found that Mullin suffered from degenerative conditions and had a history


                                              4
                                   Cite as 2016 Ark. App. 122

of chronic back, neck, and shoulder problems with accompanying headaches. Admittedly, the

employer initially accepted compensability for Mullin’s May 2013 injury, and medical

treatment was provided. However, when Mullin was examined by Dr. Schlesinger, he

diagnosed her injuries as cervical-disc degeneration, neck pain, headache, and low back pain

and indicated that the precise etiology of those symptoms was unknown. These findings were

noted by the ALJ. As a result, the ALJ determined that Mullin had failed to prove by a

preponderance of the evidence that her need for medical treatment was causally related to her

2011 and 2013 work-related incidents. While Mullin testified that the conditions worsened

after the May 2013 incident, her credibility was clearly in issue. It is the function of the

Commission to determine the credibility of the witnesses and the weight given to their

testimony. Myers v. City of Rockport, supra. The Commission is not required to believe the

testimony of the claimant or any other witness, but may accept and translate into findings of

fact only those portions of the testimony it deems worthy of belief. Id. In assessing credibility,

the ALJ noted that Mullin had been released from care after her 2011 accident because her

treating physician found her to be dishonest in her reporting and that she had been

malingering. We hold that there is substantial evidence of record to support the denial of

additional medical treatment as not related to her 2011 or 2013 work injuries. Her recent

compensable strain injuries were deemed resolved after nearly five months of treatment.

Therefore, we affirm the denial of additional medical treatment as not reasonably necessary

in relation to her compensable injury.




                                                5
                                    Cite as 2016 Ark. App. 122

       Next, we address Mullin’s argument that she was entitled to TTD benefits. To be

entitled to TTD benefits, the claimant must prove that he remains within his healing period

and suffers a total incapacity to earn wages. RPC, Inc. v. Hargues, 2011 Ark. App. 264.

Disability means “incapacity because of compensable injury to earn, in the same or any other

employment, the wages which the employee was receiving at the time of the compensable

injury.” Ark. Code Ann. § 11-9-102(8). The healing period is “that period for healing of an

injury resulting from an accident.” Ark. Code Ann. § 11-9-102(12). Mullin was released by

Dr. Schlesinger to perform light-duty work, and there was no evidence presented that Mullin

was totally incapable of earning wages. Thus, there was substantial evidence presented to

support the Commission’s decision that she was not entitled to TTD benefits.

       Affirmed.

       KINARD and HIXSON, JJ., agree.

       Gary Davis, for appellant.

       Anderson, Murphy & Hopkins, L.L.P., by: Randy P. Murphy and Seth A. White, for

appellees.




                                                6